DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/18/2022 has been entered.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/22/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant’s remarks filed 5/18/2022 has been fully considered but are moot because the amendments made to the claims have necessitated a new grounds of rejection.
Response to Amendment
Regarding the objections to the claims, claims have been amended to overcome the previously set forth objections. The previously set forth objections have been withdrawn. However, the amendments have raised new objections as outlined below.
Regarding the rejections under 35 USC § 101, claims have been amended and overcome the rejections. The rejections under 35 USC § 101 have been withdrawn.
Regarding the rejections under 35 USC §103, claims have been amended and has necessitated a new grounds of rejection as outlined below.
Claim Objections
Claims 11-12, 18, and 24 are objected to because of the following informalities:  
Regarding claim 11, lines 28-29, “notification to the driver” should read “notification to the current driver” in order to avoid a lack of antecedent basis and keep the claims clear.
Regarding claim 12, line 1, “(Previously Presented)” The drive assistance” should read “(Previously Presented): The drive assistance”
Regarding claim 18, line 11, “past required times for the driver” should read “past required times for the current driver” in order to avoid a lack of antecedent basis and keep the claims clear.
Regarding claim 24, line 9, “times for the driver” should read “times for the current driver” in order to avoid a lack of antecedent basis and keep the claims clear.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

**Examiner notes the use of “starting the subject vehicle” and “complete a starting” linguistically is confusing and broad. However, in a good faith effort to continue prosecution, the limitation “starting the subject vehicle” is interpreted as a start of a desired maneuver and “complete a starting” is the end of the desired maneuver in this Office Action.

Claims 11-19 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. Patent Application Publication No. 2017/0282915 A1; hereinafter Kim) in view of Obayashi et al. (U.S. Patent Application Publication No. 2016/0339911 A1; hereinafter Obayashi) and further in view of Martyniv et al. (U.S. Patent Application Publication No. 2017/0138751 A1; hereinafter Martyniv) and Tippelhofer et al. (U.S. Patent Application Publication No. 2014/0285361 A1; hereinafter Tippelhofer).
Regarding claim 11, Kim discloses: 
Based on positional information of the subject vehicle, calculate an estimated required time which is an estimate value of a time required for the current driver of the subject vehicle to complete the starting at the time of starting the subject vehicle (threshold time can be a time for the driver to pull out the parked vehicle 210, see at least [0044]; a time to collision, which is compared to the threshold, is calculated based on the distance from other vehicles, see at least [0041] and [0044]); *Examiner sets forth determining distance from other vehicle is the driver vehicle’s position relative to other vehicles.
detect an obstacle around the subject vehicle based on a sensing data provided by a sensor (ultrasonic and radar sensors to detect other vehicles, see at least [0025]); 
calculating an estimated collision time which is an estimate value of a time until when the obstacle reaches the required space (controller may inform driver that there is a risk of collision with another vehicle 250, see at least [0045]); 
calculate a start margin indicating a temporal margin for the subject vehicle to complete the starting until the obstacle reaches the required space based on the estimated required time and the estimated collision time (controller 130 determines whether the calculated time of collision is within a threshold which is how long it takes for a driver to pull out of the parking spot, see at least [0048]); and 
provide a notification to the driver of the subject vehicle of the start margin (controller 130 operates the warning display device 140 when the time to collision is within the threshold, see at least [0048]).
control an operation of the starting of the subject vehicle based on the start margin (controller 130 may control to operate the braking system 160 so that the driver’s vehicle 210 cannot be pulled out when time to collision is within the threshold time, see at least [0045])
Kim does not explicitly disclose:
processor 
memory 
past required time
estimate a required space which is a space required for a subject vehicle to complete a starting at a time of starting the subject vehicle 
said past required time being determined on the basis of plural past starting incidences and being weighted by recency of the incidence;
wherein the processor is further configured to: based on the subject vehicle not reaching a completion of the starting of the subject vehicle, recalculate the estimated required time, recalculate the estimated collision time, and recalculate the start margin based on the recalculated estimated required time and the recalculated estimated collision time, and
based on a value of the start margin being changed, provide an updated notification to the driver based on the recalculated start margin
However, Obayashi teaches:
A drive assistance device, comprising: a memory (Random Access Memory 202 and Read-Only Memory 204, see at least [0036]-[0037]) to store a program; and 
a processor (central processing unit 201, see at least [0036])which, by executing the program is configured to: 
estimate a required space which is a space required for a subject vehicle to complete a starting at a time of starting the subject vehicle (parking-lot-leaving support unit 122 calculates a distance to the obstacle to determine a parking lot leaving path, see at least [0029] and [0049]) *Examiner sets forth that the path constitutes an area required to leave the parking space
based on the subject vehicle not reaching a completion of the starting of the subject vehicle, recalculate and provide an updated notification to the driver based on the recalculated start margin (the system determines whether the process for activation control should be terminated or should repeat, see at least Fig. 5, [0071], and [0080]-[0081]) *Examiner sets forth the process is terminated if the control is repeated when the process was not successfully completed due to an obstacle
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the collision avoidance disclosed by Kim by adding the determined path, CPU, and RAM, and control logic loop taught by Obayashi. One of ordinary skill in the art would have been motivated to make this modification in order to “reduce a sense of discomfort to an occupant” by “executing the support depending on a circumstance around the vehicle” and to allow the computer to execute the programs stored in the memory (see [0007] and [0037]). Additionally, the use of a processor to execute programs stored in a memory is well known in the art. Further, one would have been motivated to repeat a process when a control was not carried out due to an obstacle in order to continue monitoring a surrounding until a control could be safely executed.
Additionally, Martyniv teaches:
a past required time (a maneuver time is associated with each of a plurality of maneuvers which have been previously executed by a driver, see at least [0057]).
Though Kim does not explicitly disclose measuring and storing the time it takes to carry out the maneuver, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the duration of a vehicle being pulled out disclosed by Kim and the determined path taught by Obayashi by adding the use of prior maneuver time data taught by Martyniv. One of ordinary skill in the art would have been motivated to make this modification in order “to calculate a personalized time” for a maneuver (see [0004]).
Further, Tippelhofer teaches:
weighted by recency of the incidence (“most recent data of each identified driver’s parking selections may be weighted more than data which is older”, see at least [0026])
it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the duration of a vehicle being pulled out disclosed by Kim, the determined path taught by Obayashi, and the use of prior maneuver time data taught by Martyniv by adding the use of recent data taught by Tippelhofer. One of ordinary skill in the art would have been motivated to make this modification “so that parking recommendations include updated driver preferences” (see [0026]).
Regarding claim 12, the combination of Kim, Obayashi, Martyniv, and Tippelhofer teaches the elements above and Kim further discloses:
the processor displays an image indicating the start margin in a display device (controller 130 operates the warning display device 140 when the time to collision is within the threshold, see at least [0048]).
Regarding claim 13, the combination of Kim, Obayashi, Martyniv, and Tippelhofer teaches the elements above and Kim further discloses:
the processor makes an audio output device output an audio indicating the start margin (alarm output device 150 provides auditory notification when time to collision is under a second threshold, see at least [0047]-[0049]).
Regarding claim 14, the combination of Kim, Obayashi, Martyniv, and Tippelhofer teaches the elements above and Kim further discloses:
the processor detects the obstacle using a camera, a milliwave radar, or a sonar mounted on the subject vehicle (radar sensors 111 and ultrasonic sensors 113 are used to detect other vehicles, see at least [0025]).
Regarding claim 15, the combination of Kim and Obayashi teaches the elements above but does not teach:
the processor measures a required time which is a time required for the subject vehicle to actually start and controls a storage to store actual required times which have been previously measured
However, Martyniv teaches:
the processor measures a required time which is a time required for the subject vehicle to actually start and controls a storage to store actual required times which have been previously measured (a maneuver time is associated with each of a plurality of maneuvers which have been previously executed by a driver, see at least [0057]).
Though Kim does not explicitly disclose measuring and storing the time it takes to carry out the maneuver, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the duration of a vehicle being pulled out and the determined path taught by Obayashi by adding the use of prior maneuver time data taught by Martyniv. One of ordinary skill in the art would have been motivated to make this modification in order “to calculate a personalized time” for a maneuver (see [0004]).
Regarding claim 16, the combination of Kim and Obayashi teaches the elements above but does not teach:
the processor specifies a current driver of the subject vehicle and makes the storage retrieve the required times which have been previously measured for the current driver, and the processor calculates the estimated required time based on the required times which have been previously measured on the current driver
However, Martyniv teaches:
the processor specifies a current driver of the subject vehicle and makes the storage retrieve the required times which have been previously measured for the current driver, and the processor calculates the estimated required time based on the required times which have been previously measured on the current driver (the server 125 or mobile device 122 determines the driver profile and uses previous maneuver data to estimate a new time, see at least [0047] and [0057]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the collision avoidance determination disclosed by Kim and the determined route taught by Obayashi by adding the prior driver maneuver history taught by Martyniv. One of ordinary skill in the art would have been motivated to make this modification in order “to calculate a personalized time” for a maneuver (see [0004]).
Regarding claim 17, the combination of Kim and Obayashi teaches the elements above but does not teach:
the processor specifies a position where the subject vehicle starts and makes the storage store the required time which has been previously measured for each position, and the processor calculates the estimated required time based on the required time which has been previously measured in a position where the subject vehicle is currently to start
However, Martyniv teaches:
the processor specifies a position where the subject vehicle starts and makes the storage store the required time which has been previously measured for each position, and the processor calculates the estimated required time based on the required time which has been previously measured in a position where the subject vehicle is currently to start (server 125 records data of starting points to destinations to estimate the travel time, see at least [0022]-[0023]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the collision avoidance determination disclosed by Kim and the determined route taught by Obayashi by adding the route information data taught by Martyniv. One of ordinary skill in the art would have been motivated to make this modification in order “to calculate a personalized time” for a maneuver (see [0004]).
Regarding claim 18, Kim discloses:
based on positional information of the subject vehicle for a current driver of the subject vehicle to complete the starting of the subject vehicle, calculate an estimated required time which is an estimate value of a time required for the driver of the subject vehicle to complete the starting at the time of starting the subject vehicle (threshold time can be a time for the driver to pull out the parked vehicle 210, see at least [0044]; a time to collision, which is compared to the threshold, is calculated based on the distance from other vehicles, see at least [0041] and [0044]); *Examiner sets forth determining distance from other vehicle is the driver vehicle’s position relative to other vehicles. 
detect an obstacle around the subject vehicle based on sensing data provided by a sensor (ultrasonic and radar sensors to detect other vehicles, see at least [0025]); 
calculate an estimated collision time which is an estimate value of a time until when the obstacle reaches the required space (controller may inform driver that there is a risk of collision with another vehicle 250, see at least [0045]); 
calculate a start margin indicating a temporal margin for the subject vehicle to complete the starting until the obstacle reaches the required space based on the estimated required time and the estimated collision time (controller 130 determines whether the calculated time of collision is within a threshold which is how long it takes for a driver to pull out of the parking spot, see at least [0048]); 
control an operation for the starting of the subject vehicle based on the start margin (controller 130 may control to operate the braking system 160 so that the driver’s vehicle 210 cannot be pulled out when time to collision is within the threshold time, see at least [0045])
Kim does not explicitly disclose:
processor 
memory
past required time
Said past required time being determined on the basis of plural past starting incidences and being weighted by recency of the incidence
wherein the past required times for the driver are stored in a storage;
estimate a required space which is a space required for a subject vehicle to complete a starting at a time of starting the subject vehicle 
based on detecting a completion of the starting of the subject vehicle, calculate an actual required time that was required for the driver to complete the starting of the subject vehicle; and
update, in the storage, the past required time based on the actual required time wherein the processor is further configured to:
based on the subject vehicle not reaching a completion of the starting of the subject vehicle, recalculate the estimated required time, recalculate the estimated collision time, and recalculate the start margin based on the recalculated estimated required time and the recalculated estimated collision time, and
based on a value of the start margin being changed, control the operation for the starting of the subject vehicle based on the recalculated start margin. 
However, Obayashi teaches:
A drive assistance device, comprising: a memory (Random Access Memory 202 and Read-Only Memory 204, see at least [0036]-[0037]) to store a program; and 
a processor (central processing unit 201, see at least [0036]) which, by executing the program, is configured to: 
estimate a required space which is a space required for a subject vehicle to complete a starting at a time of starting the subject vehicle (parking-lot-leaving support unit 122 calculates a distance to the obstacle to determine a parking lot leaving path, see at least [0029] and [0049]) *Examiner sets forth that the path constitutes an area required to leave the parking space
based on the subject vehicle not reaching a completion of the starting of the subject vehicle, recalculate and provide an updated notification to the driver based on the recalculated start margin (the system determines whether the process for activation control should be terminated or should repeat, see at least Fig. 5, [0071], and [0080]-[0081]) *Examiner sets forth the process is terminated if the control is repeated when the process was not successfully completed due to an obstacle
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the collision avoidance disclosed by Kim by adding the determined path, CPU, and RAM, and control logic loop taught by Obayashi. One of ordinary skill in the art would have been motivated to make this modification in order to “reduce a sense of discomfort to an occupant” by “executing the support depending on a circumstance around the vehicle” and to allow the computer to execute the programs stored in the memory (see [0007] and [0037]). Additionally, the use of a processor to execute programs stored in a memory is well known in the art. Further, one would have been motivated to repeat a process when a control was not carried out due to an obstacle in order to continue monitoring a surrounding until a control could be safely executed.
Additionally, Martyniv teaches:
a past required time (a maneuver time is associated with each of a plurality of maneuvers which have been previously executed by a driver, see at least [0057]).
based on detecting a completion of the starting of the subject vehicle, calculate an actual required time that was required for the current driver to complete the starting of the subject vehicle; and update, in the storage, the past required time based on the actual required time (actual travel time of road elements and maneuver time with each maneuver is stored in the driver profile and is updated after each trip, see at least [0019], [0048]-[0049], and [0057])
Though Kim does not explicitly disclose measuring and storing the time it takes to carry out the maneuver, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the duration of a vehicle being pulled out disclosed by Kim and the determined path taught by Obayashi by adding the use of prior maneuver time data taught by Martyniv. One of ordinary skill in the art would have been motivated to make this modification in order “to calculate a personalized time” for a maneuver (see [0004]).
Further, Tippelhofer teaches:
weighted by recency of the incidence (“most recent data of each identified driver’s parking selections may be weighted more than data which is older”, see at least [0026])
it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the duration of a vehicle being pulled out disclosed by Kim, the determined path taught by Obayashi, and the use of prior maneuver time data taught by Martyniv by adding the use of recent data taught by Tippelhofer. One of ordinary skill in the art would have been motivated to make this modification “so that parking recommendations include updated driver preferences” (see [0026]).
Regarding claim 19, the combination of Kim, Obayashi, Martyniv, and Tippelhofer teaches the elements above and Kim further discloses:
the processor detects the obstacle using a camera, a milliwave radar, or a sonar mounted on the subject vehicle (radar sensors 111 and ultrasonic sensors 113 are used to detect other vehicles, see at least [0025]).
Regarding claim 21, the combination of Kim and Obayashi teaches the elements above but does not teach:
the processor specifies a current driver of the subject vehicle and makes the storage store the required time which has been previously measured for each driver, and the processor calculates the estimated required time based on the required time which has been previously measured on the current driver.
However, Martyniv teaches:
the processor specifies a current driver of the subject vehicle and makes the storage store the required time which has been previously measured for each driver, and the processor calculates the estimated required time based on the required time which has been previously measured on the current driver (the server 125 or mobile device 122 determines the driver profile and uses previous maneuver data to estimate a new time, see at least [0047] and [0057]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the collision avoidance determination disclosed by Kim and the determined route taught by Obayashi by adding the prior driver maneuver history taught by Martyniv. One of ordinary skill in the art would have been motivated to make this modification in order “to calculate a personalized time” for a maneuver (see [0004]).
Regarding claim 22, the combination of Kim and Obayashi teaches the elements above but does not teach:
the processor specifies a position where the subject vehicle starts and makes the storage store the required time which has been previously measured for each position, and the processor calculates the estimated required time based on the required time which has been previously measured in a position where the subject vehicle is currently to start
However, Martyniv teaches:
the processor specifies a position where the subject vehicle starts and makes the storage store the required time which has been previously measured for each position, and the processor calculates the estimated required time based on the required time which has been previously measured in a position where the subject vehicle is currently to start (server 125 records data of starting points to destinations to estimate the travel time, see at least [0022]-[0023]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the collision avoidance determination disclosed by Kim and the determined route taught by Obayashi by adding the route information data taught by Martyniv. One of ordinary skill in the art would have been motivated to make this modification in order “to calculate a personalized time” for a maneuver (see [0004]).
Regarding claim 23, Kim discloses:
Based on positional information of the subject vehicle, calculating an estimated required time which is an estimate value of a time required for the subject vehicle to complete the starting of the subject vehicle (threshold time can be a time for the driver to pull out the parked vehicle 210, see at least [0044]; a time to collision, which is compared to the threshold, is calculated based on the distance from other vehicles, see at least [0041] and [0044]); *Examiner sets forth determining distance from other vehicle is the driver vehicle’s position relative to other vehicles.; 
detecting an obstacle around the subject vehicle (ultrasonic and radar sensors to detect other vehicles, see at least [0025]); 
calculating an estimated collision time which is an estimate value of a time until the obstacle reaches the required space (controller may inform driver that there is a risk of collision with another vehicle 250, see at least [0045]); 
calculating a start margin indicating a temporal margin for the subject vehicle to complete the starting until the obstacle reaches the required space based on the estimated required time and the estimated collision time (controller 130 determines whether the calculated time of collision is within a threshold which is how long it takes for a driver to pull out of the parking spot, see at least [0048]); and 
providing a notification to the driver of the subject vehicle of the start margin (controller 130 operates the warning display device 140 when the time to collision is within the threshold, see at least [0048]),
Kim does not explicitly disclose:
estimating a required space which is a space required for a subject vehicle to complete a starting of the subject vehicle at a time of starting the subject vehicle
determining a specific driver as a current driver;
a past required time for the current driver
based upon past performance of the current driver, said past required time being determined on the basis of the plural past starting incidences and being weighted by recency of the incidence;
wherein the driver assistance method further comprises: based on the subject vehicle not reaching a completion of the starting of the subject vehicle, recalculating the estimated required time, recalculating the estimated collision time, and recalculating the start margin based on the recalculated estimated required time and the recalculated estimated collision time, and
based on a value of the start margin being changed, providing an updated notification to the current driver based on the recalculated start margin.
However, Obayashi teaches:
estimating a required space which is a space required for a subject vehicle to complete a starting of the subject vehicle at a time of starting the subject vehicle (parking-lot-leaving support unit 122 calculates a distance to the obstacle to determine a parking lot leaving path, see at least [0029] and [0049]) *Examiner sets forth that the path constitutes an area required to leave the parking space
based on the subject vehicle not reaching a completion of the starting of the subject vehicle, recalculate and provide an updated notification to the driver based on the recalculated start margin (the system determines whether the process for activation control should be terminated or should repeat, see at least Fig. 5, [0071], and [0080]-[0081]) *Examiner sets forth the process is terminated if the control is repeated when the process was not successfully completed due to an obstacle
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the collision avoidance disclosed by Kim by adding the determined path, CPU, and RAM, and control logic loop taught by Obayashi. One of ordinary skill in the art would have been motivated to make this modification in order to “reduce a sense of discomfort to an occupant” by “executing the support depending on a circumstance around the vehicle” and to allow the computer to execute the programs stored in the memory (see [0007] and [0037]). Additionally, the use of a processor to execute programs stored in a memory is well known in the art. Further, one would have been motivated to repeat a process when a control was not carried out due to an obstacle in order to continue monitoring a surrounding until a control could be safely executed.
Additionally, Martyniv teaches:
a past required time (a maneuver time is associated with each of a plurality of maneuvers which have been previously executed by a driver, see at least [0057]).
Though Kim does not explicitly disclose measuring and storing the time it takes to carry out the maneuver, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the duration of a vehicle being pulled out disclosed by Kim and the determined path taught by Obayashi by adding the use of prior maneuver time data taught by Martyniv. One of ordinary skill in the art would have been motivated to make this modification in order “to calculate a personalized time” for a maneuver (see [0004]).
Further, Tippelhofer teaches:
determining a specific driver as a current driver (driver identifier 325 for identifying the driver, see at least [0020])
weighted by recency of the incidence (“most recent data of each identified driver’s parking selections may be weighted more than data which is older”, see at least [0026])
it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the duration of a vehicle being pulled out disclosed by Kim, the determined path taught by Obayashi, and the use of prior maneuver time data taught by Martyniv by adding the driver identifier and use of recent data taught by Tippelhofer. One of ordinary skill in the art would have been motivated to make this modification “so that parking recommendations include updated driver preferences” (see [0026]). Further, the use of driver identifiers and driver profiles are well known in the art.
Regarding claim 24, Kim discloses:
Based on positional information of the subject vehicle, calculating an estimated required time which is an estimate value of a time required for the current driver of the subject vehicle to complete the starting of the subject vehicle, wherein the past required time for the driver is stored in a storage (threshold time can be a time for the driver to pull out the parked vehicle 210, see at least [0044]; a time to collision, which is compared to the threshold, is calculated based on the distance from other vehicles, see at least [0041] and [0044]); *Examiner sets forth determining distance from other vehicle is the driver vehicle’s position relative to other vehicles.;
detecting an obstacle around the subject vehicle (ultrasonic and radar sensors to detect other vehicles, see at least [0025]); 
calculating an estimated collision time which is an estimate value of a time until when the obstacle reaches the required space (controller may inform driver that there is a risk of collision with another vehicle 250, see at least [0045]); 
calculating a start margin indicating a temporal margin for the subject vehicle to complete the starting until the obstacle reaches the required space based on the estimated required time and the estimated collision time (controller 130 determines whether the calculated time of collision is within a threshold which is how long it takes for a driver to pull out of the parking spot, see at least [0048]); 9PRELIMINARY AMENDMENTAttorney Docket No.: Q252631 Appln. No.: Not Yet Assigned 
controlling a traveling of the subject vehicle based on the start margin (controller 130 may control to operate the braking system 160 so that the driver’s vehicle 210 cannot be pulled out when time to collision is within the threshold time, see at least [0045]);
Kim does not explicitly disclose:
a past required time
said past required time being determined on the basis of plural past starting incidences and being weighted by recency of the incidence
estimating a required space which is a space required for a subject vehicle to complete a starting of the subject vehicle at a time of starting the subject vehicle;
based on detecting a completion of the starting of the subject vehicle, calculating an actual required time that was required for the driver to complete the starting of the subject vehicle; and 
updating, in the storage, the past required time based on the actual required time, wherein the drive assistance method further comprises:
based on the subject vehicle not reaching a completion of the starting of the subject vehicle, recalculating the estimated required time, recalculating the estimated collision time, and recalculating the start margin based on the recalculated estimated required time and the recalculated estimated collision time, and
based on a value of the start margin being changed, controlling the traveling of the subject vehicle based on the recalculated start margin
However, Obayashi teaches:
estimating a required space which is a space required for a subject vehicle to complete a starting of the subject vehicle at a time of starting the subject vehicle; (parking-lot-leaving support unit 122 calculates a distance to the obstacle to determine a parking lot leaving path, see at least [0029] and [0049]) *Examiner sets forth that the path constitutes an area required to leave the parking space
based on the subject vehicle not reaching a completion of the starting of the subject vehicle, recalculate and provide an updated notification to the driver based on the recalculated start margin (the system determines whether the process for activation control should be terminated or should repeat, see at least Fig. 5, [0071], and [0080]-[0081]) *Examiner sets forth the process is terminated if the control is repeated when the process was not successfully completed due to an obstacle
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the collision avoidance disclosed by Kim by adding the determined path, CPU, and RAM, and control logic loop taught by Obayashi. One of ordinary skill in the art would have been motivated to make this modification in order to “reduce a sense of discomfort to an occupant” by “executing the support depending on a circumstance around the vehicle” and to allow the computer to execute the programs stored in the memory (see [0007] and [0037]). Additionally, the use of a processor to execute programs stored in a memory is well known in the art. Further, one would have been motivated to repeat a process when a control was not carried out due to an obstacle in order to continue monitoring a surrounding until a control could be safely executed.
Additionally, Martyniv teaches:
a past required time (a maneuver time is associated with each of a plurality of maneuvers which have been previously executed by a driver, see at least [0057]).
based on detecting a completion of the starting of the subject vehicle, calculate an actual required time that was required for the driver to complete the starting of the subject vehicle; and update, in the storage, the past required time based on the actual required time (actual travel time of road elements and maneuver time with each maneuver is stored in the driver profile and is updated after each trip, see at least [0019], [0048]-[0049], and [0057])
Though Kim does not explicitly disclose measuring and storing the time it takes to carry out the maneuver, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the duration of a vehicle being pulled out disclosed by Kim and the determined path taught by Obayashi by adding the use of prior maneuver time data taught by Martyniv. One of ordinary skill in the art would have been motivated to make this modification in order “to calculate a personalized time” for a maneuver (see [0004]).
Further, Tippelhofer teaches:
weighted by recency of the incidence (“most recent data of each identified driver’s parking selections may be weighted more than data which is older”, see at least [0026])
it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the duration of a vehicle being pulled out disclosed by Kim, the determined path taught by Obayashi, and the use of prior maneuver time data taught by Martyniv by adding the use of recent data taught by Tippelhofer. One of ordinary skill in the art would have been motivated to make this modification “so that parking recommendations include updated driver preferences” (see [0026]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nagy et al. (U.S. Patent Application Publication No. 2017/0369052 A1) teaches updating a driver profile by using the newest settings that the driver selected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANA LEE whose telephone number is (571)272-5277. The examiner can normally be reached Monday-Friday: 7:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.L./Examiner, Art Unit 3662                                                                                                                                                                                                        
/DALE W HILGENDORF/Primary Examiner, Art Unit 3662